UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54905 CREATIVE APP SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 46-0684479 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3965 Paula Street, La Mesa, CA (Address of principal executive offices) (Zip Code) (619) 699-9669 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on May 15, 2013 was 4,560,000 shares. 1 CREATIVE APP SOLUTIONS, INC. QUARTERLY PERIOD ENDED MARCH 31, 2013 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART I – FINANCIAL INFORMATION CREATIVE APP SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) March 31, December 31, ASSETS Current assets: Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Total current liabilities Long term liabilities: Accrued interest payable Accrued interest payable - related party Line of credit Notes payable - related party Total long term liabilities Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no and no shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, 4,510,000 and 4,010,000 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See Accompanying Notes to Financial Statements. 3 CREATIVE APP SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) For the Inception three months (July 10, 2012) ended to March 31, March 31, Revenue $
